For Curiam.
By decision dated January 9, 2007, the Oregon Disciplinary Board Trial Fanel disbarred respondent, upon his default, for violating multiple sections of the Oregon disciplinary rules emanating from nine separate instances of misconduct. Respondent’s misconduct included misrepresentation, engaging in conduct prejudicial to the administration of justice, neglect of a legal matter, unlawful practice of law while suspended, and failure to cooperate with the Oregon disciplinary authorities.
Fetitioner moves for an order imposing reciprocal discipline upon respondent pursuant to this Court’s rules (see 22 NYCRR 806.19) . Respondent has not replied to the motion. We grant petitioner’s motion and further conclude that, in the interest of justice, respondent should be reciprocally disbarred.
Peters, J.E, Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion for reciprocal discipline is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective im*1208mediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).